Opinion by
Chief Justice Hemphill.
In this case the application for the writ of error was filed on *190tbs 13th of April, 1847. The bond was filed on tbe 18th of November, and the writ of supersedeas was served on the 4th of December, 1847.
The transcript should have been sent up at the last term of the court. We have often decided that an appeal or writ of error must be docketed at the term to which it is returnable^ and if not, all its force and effect is destroyed for any purpose whatever. It can no longer delay the issuance of an execution,, or be docketed, or tried in the appellate court.